MEMORANDUM *
ADM Investor Services, Inc. appeals the district court’s grant of summary judgment to Gary Vose. Because the parties are familiar with the facts of this case, we reference the facts here only as they are necessary to explain our disposition.
ADM argues that its claims against Vose are not claims for contribution, and therefore are not barred by the Hawaii Uniform *135Contribution Among Tortfeasors Act. The instant action is ADM’s attempt at an end-run around the Tortfeasors Act, which bars contribution claims among joint tortfeasors when there is a release of liability like the one here. Haw.Rev.Stat. §§ 663-14 to -15 (1993). Each of ADM’s claims seeks to apportion to Vose damages based on Vose’s alleged misconduct in causing the third-party defendant’s damages, and such a shift in liability constitutes contribution.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.